NUMBER 13-19-00406-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

       IN THE INTEREST OF A.E.J. AND V.N.J., MINOR CHILDREN


         On Appellee’s Motion for Extension of Time to File Brief.


                                        ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This is an appeal of a final order terminating parental rights. The brief of appellee,

the Texas Department of Family and Protective Services, was due to be filed on

December 4, 2019. Appellee’s counsel has filed a motion seeking to extend the deadline

for filing the brief until December 30, 2019.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, it is the policy of this Court to limit extensions of time to

file a brief in such cases to one ten-day extension of time absent truly extraordinary

circumstances. See TEX. R. APP. P. 38.6(d).

       In the interest of justice and in light of the circumstances, we GRANT appellee’s

motion for extension of time and ORDER appellee’s brief to be filed on or before Monday,

December 30, 2019. Further motions for extension of time will not be entertained.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the 10th
day of December, 2019.




                                             2